UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 02-6975




In Re:   PETER ANDREW GALLO,

                                                            Petitioner.



         On Petition for Writ of Mandamus.     (CA-99-40-ALL)


Submitted:   December 13, 2002               Decided:   January 8, 2003


Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Peter Andrew Gallo, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Peter Andrew Gallo petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2255 (2000) motion.    He seeks an order from this court directing

the district court to act.      The district court entered an order

denying relief on Gallo’s § 2255 motion on December 11, 2002.

Accordingly,   because   the   district   court   has    recently   decided

Gallo’s case, we dismiss the mandamus petition as moot.             We grant

leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                        PETITION DISMISSED




                                   2